Citation Nr: 0724899	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-23 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability due to service-connected 
disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service from 
June 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  Custody of this case was subsequently transferred 
to the Cheyenne, Wyoming, VARO.  


FINDINGS OF FACT

1.  The veteran is service-connected for depression, rated 50 
percent disabling; dorsal kyphosis due to Scheurman's 
disease, rated 30 percent disabling; and tinnitus, rated 10 
percent disabling.  There is a combined disability evaluation 
of 70 percent.  

2. The veteran's service-connected disabilities preclude him 
from engaging in substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability are met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.16, 4.17 
(2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  VA must request any evidence in a 
claimant's possession that pertains to the claim.  See 38 
C.F.R. § 3.159.  But, VA is not required to provide a 
predecisional adjudication of what evidence is needed to 
grant a claim because "the duty to notify deals with 
evidence gathering, not analysis of already gathered 
evidence" nor is VA required to provide notice "upon 
receipt of every piece of evidence or information."  
Locklear v. Nicholson, 20 Vet. App. 410, 415 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the veteran was provided with 
pre-adjudication VCAA notice by letter, dated in October 
2005, prior to the February 2006 rating decision which is 
appealed.  The veteran was notified of the evidence needed to 
substantiate a claim for a total disability rating, the 
evidence needed to substantiate the claim was evidence of the 
inability to obtain or maintain a substantially gainful 
occupation due to service-connected disabilities.   

Also, the claimant was notified of the law and regulations 
governing effective dates by letter of March 2006.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, --- F.3d ----, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  

The veteran was afforded the opportunity to testify at a 
videoconference before the undersigned Acting Veterans Law 
Judge.  The RO has obtained the veteran's service medical 
records and VA treatment records.  He has not identified any 
additionally available evidence for consideration in his 
appeal.  Moreover in April 2006 he stated that he had no 
further information or evidence to submitted in support of 
his appeal.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the total rating claim by providing VA 
rating examinations in October 2005 addressing the severity 
of the service-connected psychiatric and orthopedic 
disabilities.  38 U.S.C.A. § 5103A(d).  

As there is no indication that the veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Here, in light of the fully favorable outcome granting a 
total rating, there can be no possible prejudice to the 
veteran for any failure to comply with the VCAA notice and 
duty to assist requirements.  So further discussion of these 
requirements, including insofar as whether there has been 
compliance with them, is merely inconsequential and, 
therefore, unnecessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings are authorized for any disability-
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Where the schedular 
rating is less than total, a total disability rating for 
compensation purposes may be assigned when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of his disability(ies)-provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16; see also Fluharty v. Derwinski, 2 Vet. App. 409, 
411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 165 
(1991).  

The veteran is service-connected for depression, rated 50 
percent disabling; dorsal kyphosis due to Scheurman's 
disease, rated 30 percent disabling; and tinnitus, rated 10 
percent disabling.  There is a combined disability evaluation 
of 70 percent.  Therefore the veteran does not meet the 
threshold minimum percentage rating requirements of 38 C.F.R. 
§ 4.16. 

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  In Faust v. West, 13 Vet. App. 342 (2000), the 
Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income [] ."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  
See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro 
v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In VA Form 21-8940, application for a total rating, the 
veteran reported having four years of high school education.  
At the videoconference he testified that his primary 
employment for the last several decades had been as a cook 
and was last employed, as a cook, in December 2004.  Page 19 
of that transcript.  He had applied for Social Security 
Administration disability benefits but, as yet, there had 
been no ruling on his entitlement.  Pages 4 and 5.  

It is quite apparent from the relevant evidence of record 
that the combination of service-connected and nonservice-
connected disabilities renders the veteran unemployable.  
However, the determinative issue is whether the service-
connected disabilities, alone, preclude obtaining or 
retaining substantially gainful employment.  That is to say, 
the conditions that are not service connected cannot serve as 
a basis for granting the claim for a TDIU; rather, 
unemployability must be irrespective of these nonservice-
connected conditions.

"Absent affirmative evidence of employability, mere 
speculation as to a claimant's employability cannot form the 
basis for the Board's denial of a TDIU rating.  See Bowling 
v. Principi, 15 Vet. App. 1, 8 - 9 (2001); James v. Brown, 7 
Vet. App. 495, 497 (1995) (reversing denial of § 4.16(a) 
TDIU-rating claim when Board 'was not convinced that there 
were not some jobs [that the applicant] could do' but did not 
cite any evidence in support of its conclusion); Brown v. 
Brown, 4 Vet. App. 307, 309 (1993) (reversing denial of 
§ 4.16(a) TDIU-rating claim because '[t]he BVA, in 
speculating on [the veteran's] employability, did not point 
to a single piece of evidence supporting its conclusion that 
the veteran is able to pursue substantially gainful 
employment').  '[T]o merely allude to ... [an] occupational 
history, attempt in no way to relate these factors to the 
disabilities of the appellant, and conclude that some form of 
employment is available, comes very close to placing upon the 
appellant the burden of showing he can't get work'.  Gleicher 
v. Derwinski, 2 Vet. App. 26, 28 (1991)."  Knowles v. 
Principi, 19 Vet. App. 535, 2004 WL 1043725 (Vet. App.).   

In deciding whether the veteran is unemployable due to the 
various disabilities related to his service in the military, 
it is the Board's obligation to weigh any contrasting or 
conflicting medical diagnoses or opinions.  See Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  

The 30 percent rating for dorsal kyphosis due to Scheurman's 
disease was assigned by rating decision in 1973 and 
encompasses unfavorable ankylosis of the dorsal spine.  A 
VAOPT record of June 2005 noted that a chest X-ray had 
revealed evidence of thoracic vertebral compression 
fractures.  

A March 1973 Report of Medical Board Proceedings reflects 
that the veteran was unfit for further military service due 
to severe kyphosis secondary to Scheurman's disease.  On VA 
general medical examination in October 2005 the veteran's 
claim file was reviewed.  The veteran reported that he could 
neither sit nor standing for more than 60 minutes without 
incurring back pain so severe that he had to change is 
position.  He had had to quit his job in a restaurant in 
December 2004 because he was not able to stand for the time 
required.  On physical examination he had marked dorsal 
kyphosis and rather diffuse tenderness on palpation of the 
entire back.  It was noted that his dorsal kyphosis would 
not cause diffuse manifestations of pain in the neck and 
upper extremities.  It was, however, noted that seemed to 
limit his ability to stand and sit to about 60 minutes at a 
time.  Sedentary type of work which allowed changing 
positions from sitting to standing, and back, at the 
veteran's discretion would be ideal employment for him.  
Otherwise, his dorsal kyphosis did not limit his 
employability.  

VA psychiatric examinations in August and November 2005 found 
that the veteran had a Global Assessment of Functioning score 
of 55.  This indicates that the veteran has moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  

At the time of the August and November 2005 VA psychiatric 
examinations it was indicated that although the veteran 
reported that he was unemployed due to pain in various 
locations and poor concentration, his unemployment was not 
due solely to the effects of his psychiatric disability.  

The veteran testified that his occupational experience was 
limited to that of being a cook and that due to a combination 
of his service-connected dorsal kyphosis and psychiatric 
disorder, but particularly his dorsal kyphosis, he had had to 
quit working in December 2004 because he could no stand for 
more than 30 minutes without back pain.  This indicates that 
the severity of his back pain has worsened.  Moreover, while 
the VA orthopedic examination in October 2005 opined that 
sedentary employment, allowing the veteran to change 
positions at will, would be ideal for the veteran, such 
employment is not practical in light of the veteran's limited 
occupational experience of only having been a cook and 
limited education.  Moreover, when this is combined with the 
moderate impairment from his service-connected psychiatric 
disability, and with the favorable resolution of doubt in the 
veteran's favor, it is the judgment of the Board that the 
veteran's service-connected disorders preclude substantially 
gainful employment.  

Accordingly, a total disability rating for compensation based 
on individual unemployability due to service-connected 
disabilities is warranted.  


ORDER

A total disability rating for compensation based on 
individual unemployability due to service-connected 
disabilities is granted.  



____________________________________________
MICHAEL A. PAPPAS 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


